DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

 Response to Amendment
	The amendment filed October 5, 2021 has been entered. Claims 1, 3-5, and 10 have been amended, and claims 17-19 are newly added. Claims 1 and 3-19 are pending in this application. The amendments to claims have overcome the objections previously submitted in the Final Office Action mailed July 6, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0345874, hereinafter Raisoni, in view of US 2016/0006123, hereinafter Li, and US 2014/0220422, hereinafter Rogers. 
Regarding claim 1, Raisoni teaches (Fig. 7) a medical sensor system (analyte monitoring system 700), comprising: 
a sensor (sensor 720) configured to be implanted under the skin of a user (“the sensor 720 may be a wireless sensor implanted in a patient,” paragraph 0254; “may be implanted fully or partially under the skin,” paragraph 0237); 
an on-body module (first device 730, also referred to as transceiver 730) configured for attachment to the skin in the region of the implantable sensor (the transceiver can be adhered to a location having a signal strength that exceeds a threshold; in some embodiments the location is on the surface of the body part containing the wireless analyte monitoring sensor, paragraphs 0207-0208); 
and the on-body module (first device 730 or transceiver 730) including a first transmitter (first device 730 may comprise a wireless receiver…the wireless receiver may be integrated with a transmitter, paragraph 0288) operable to exchange data with the implantable sensor via a short-range wireless connection (“communication link 725 may be established between transceiver 730 and a sensor 720,” paragraph 0316), wherein the (communication link 725 may comprise technologies such as near-field communications, paragraph 0263). 
Raisoni teaches all limitations of claim 1 except that the on-body module has a self-adhering flexible electronics patch that contains the transmitter, wherein the flexible electronics patch has flexible printed circuits provided on an insulating foil substrate and the self-adhering flexible electronics patch is stretchable in at least one direction by more than 20% of its initial length.
Li teaches an analogous wearable device (Fig. 10) that can be used for wireless communication and diagnostic applications. Li teaches that the wearable module is self-adhering (adhesive layer 140, paragraph 66), contains a transmitter capable of NFC communication (paragraph 2) and flexible printed circuits provided on an insulating foil substrate (flex PCB; copper traces are formed on polyimide by photolithography and etching, but the patentability of a product does not depend on its method of production, see MPEP § 2113; printed silver paste can be used in another flex PCB embodiment, paragraphs 195-196, Fig. 4), and the self-adhering flexible electronics patch is stretchable in at least one direction by more than 20% of its initial length (the device can undergo strain larger than 3%, paragraph 175). 
While Li acknowledges that the device may undergo strain larger than 3% without fracturing, this encompasses a very broad range. Li does disclose that the layers of the device include a stretchable flex layer, conductive layers, and stretchable encapsulant layer (Figs. 8B-8B). These stretchable flex layer and stretchable encapsulant layers can comprise polyimide (paragraphs 77-78), which should inherently be stretchable by more than 20%, as evidenced by the Kapton datasheets cited previously in the Final Rejection mailed July 6, 2021. The conductive layer is stated to be stretchable, but the exact parameters are not stated (paragraphs 73). Li also indicates that the mechanical stress thresholds for the flexible antenna can be designed and controlled, and that stretchable electrical interconnects can also be included (paragraphs 68, 82, 175).
(Figs. 3H, 37, 65D) that can be used for wireless communication and diagnostic applications (physiological sensing, medical devices, conformable electronics, wearable electronics included in potential applications, paragraphs 14, 59, 146-147, 167). Rogers teaches that stretchable copper interconnects and coils can be made to endure strains of over 25% (Figs. 23B-23C, 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyte monitoring system taught by Raisoni by modifying the first device/transceiver 730 to be a flexible, self-adhering electronics patch, such as the one taught by Li, and additionally using the flexible interconnects taught by Rogers to improve the stretchability of Li’s device. Raisoni teaches the functions and placement of the first device/transceiver 730, but fails to teach its structure, so one of ordinary skill in the art would be motivated to look at other on-body modules within the sensing art that are capable of wireless data exchange with external devices, and the use of known materials and structures to design a wearable transceiver should be within the ordinary skill in the art.
Regarding claims 3 and 4, Li teaches the flexible substrate can have a thickness of less than 25 microns up to 300 microns (paragraph 60). 
Regarding claim 5, Li teaches the flexible printed circuits include at least one of conductive paths, resistors, capacitors and batteries as deformable components (conductive path forming the antenna can be flexible and/or stretchable, Abstract).
Regarding claim 6, Li teaches the flexible electronics patch comprises at least one of integrated circuit chips (Figs, 3, 8B), processors, storage media, antennas (antenna 100) and batteries (paragraph 84) as rigid or semi-rigid components distributed such that the electronics patch remains deformable.
Regarding claim 7, Raisoni teaches the medical system according to claim 1, further comprising a pair of antennas coupleable by electromagnetic induction and configured to establish the short-range wireless connection (“Examples of wireless receivers that may be included in transceiver 730 may comprise a near field communication receiver…an induction loop…combinations thereof, and/or the like,” paragraph 0288). Although a pair of antennas is not explicitly disclosed, the wireless communication link 725 between transceiver 730 and sensor 720 indicates there is structure to couple the two devices and establish a wireless connection (Figure 7). 
Regarding claim 8, Raisoni teaches the first transmitter is operable to receive measured values from the sensor and to transmit calibration data to the sensor (Fig. 7 shows that analyte data 773 and calibration data 775 can be communicated wirelessly over links 735 and 725 to and from the sensor 720 and intermediary device 730).
Regarding claim 9, Raisoni teaches the on-body module (transceiver 730) further comprises a patch-mounted energy supply configured to supply the sensor with energy by contactless transmission (“transceiver 730 may also be configured to provide power to the analyte monitoring sensor 720. One mechanism to provide power to the analyte monitoring sensor 720 is via induction,” paragraph 0289).
Regarding claim 10, Li teaches the battery is formed of functional material on a flexible substrate (thin-film battery, paragraph 84). Although the battery disclosed by Li is not specifically printed, a thin-film battery should inherently comprise thinly deposited functional material on a flexible substrate. The patentability of a product does not depend on its method of production, and when a claimed product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. 
Regarding claim 11, Raisoni teaches the on-body module further comprises a second transmitter integrated with the patch and operable for wireless data exchange with an external data acquisition device positioned in a far-field region (“the transceiver 730 may communicate with the computing device (741, 742,…749) via another communications link 735 such as a cellular communications link,” paragraph 0290).
(one of the second devices 741, 742, …749 may comprise an insulin pump, paragraph 0261), and communication can be established between the sensor 720, first device 730, and second devices 741-749 via communication links 725 and 735. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an insulin pump  in the system because Raisoni teaches it is desirable to integrate continuous glucose monitors with automated insulin pumps in order to “more closely approximate physiologic insulin delivery and to improve adherence” (paragraph 0004).
Regarding claim 13, Raisoni teaches the on-body module comprises at least one of a controller, switches, and a display directly attached to the flexible patch for allowing the user to operate the system without remote control (transceiver 730 can have a user interface elements such as buttons, LED indicators, or vibrational elements, paragraphs 0316, 0361). Li teaches an input interface, output interface, a microcontroller or other integrated circuit component can be integrated into the patch (paragraph 97).
Regarding claim 15, Raisoni teaches the sensor is a glucose sensor (The analyte data can comprise glucose data, paragraph 0257).
Regarding claim 16, Raisoni teaches a method for continuous monitoring of at least one analyte in at least one body fluid using the medical system according to claim 1 (see above rejection), the method comprising: 
attaching the on-body module to the skin of a user in the region of the sensor implanted under the skin of the user (the transceiver can be adhered to a location having a signal strength that exceeds a threshold; in some embodiments the location is on the surface of the body part containing the wireless analyte monitoring sensor, paragraphs 0207-0208)
exchanging data between the first transmitter of the transceiver with the implantable sensor (“communication link 725 may be established between transceiver 730 and a sensor 720,” paragraph 0316) via a short-range wireless connection (first device 730 may comprise a wireless receiver such as a near-field communication receiver or an induction loop, and the wireless receiver may be integrated with a transmitter, paragraph 0288).
Raisoni alone fails to teach using a self-adhering flexible electronics patch to attach the on-body module to the skin or that the first transmitter is incorporated into a self-adhering flexible electronics patch. As stated before in the rejection of claim 1, since Raisoni fails to teach the specific structure of the transceiver 730 or how it is adhered to the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use other on-body modules within the sensing art that are capable of wireless data exchange with sensors and devices, such as the patch taught by Li. Therefore, Raisoni, Li, and Rogers in combination teach all limitations of claim 16.
Regarding claim 17, Li teaches further comprising a battery disposed on the insulating foil substrate (paragraph 84).
Regarding claims 18 and 19, Li and Rogers teaches the substrate has sufficient unoccupied space such that the self-adhering flexible electronics patch is stretchable in at least one direction by more than 20% (as stated in the rejection of claim 1, Li states the patch can endure strains over 3%, the materials of the patch are inherently stretchable, and the conductive traces can be made to be stretchable through the methods taught by Rogers, paragraphs 68, 82, 175).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raisoni in view of Li and Rogers as applied to claim 1 above, and further in view of Darwish et al. (“Wearable and Implantable Wireless Sensor Network Solutions for Healthcare Monitoring,” 2011). 

Darwish et al. teaches various methods in creating a wearable or implantable wireless sensor network for continuous monitoring (Abstract). Darwish et al. also teaches that implantable biosensors are useful for continuous monitoring of multiple biologically relevant metabolites without the need for patient intervention, and more specifically, implantable biosensors are “highly desirable” for diabetes management (page 5576, paragraphs 1-2). Darwish et al. teaches that implanted sensors in a network will all need to route data to a sink node that can relay information wirelessly to a second device (Fig. 2(b); page 5570, first paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor system taught by Raisoni, Li and Rogers such that there are multiple implanted sensors that communicate in a network with an on-body transceiver. One would have been motivated to make such modifications in order to continuously monitor multiple health conditions or biologically relevant analytes at the same time, as taught by Darwish et al. Raisoni already discusses using a second analyte sensor, and one could modify the second analyte sensor to also be implantable. Additionally, the on-body transceiver would have to be modified to act as the “sink node” in order to communicate with each one of the plurality of sensors which could be accomplished by using Radio Frequency Identifier (RFID) tags (Raisoni, paragraph 0240). 

Response to Arguments

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toth et al. (US 2015/0335288) discloses a stretchable, wearable monitoring devices that can be used for wirelessly communicating with other devices (Fig. 1A; paragraphs 18, 23). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


    PNG
    media_image1.png
    103
    474
    media_image1.png
    Greyscale



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791